


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 26, 2015, by and among Acucela Inc., a Washington corporation
(the “Company”), and the several stockholders signatory hereto (each a “Holder”
and collectively, the “Holders”).
WHEREAS, the Company entered into an Amended and Restated Investor Rights
Agreement on May 31, 2006 with several investors, including the Holders, which
provided the Holders with certain registration rights with respect to the shares
of the Company common stock beneficially owned by the Holders (the “Investor
Rights Agreement”);
WHEREAS, the Company’s Chief Executive Officer provided the Holders with a
letter dated December 9, 2013 (the “CEO Letter”) indicating that all of the
shares of the Company’s common stock owned by the Holders would be registered
under the Securities Act (defined below) and that the Company would execute a
registration rights agreement in connection therewith; and
WHEREAS, this Agreement is made pursuant to the commitment of the Company in the
CEO Letter.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:
1.Definitions.  As used in this Agreement, the following terms shall have the
following meanings:
“Advice” has the meaning set forth in Section 6(f).
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.
“Agreement” has the meaning set forth in the Preamble.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
“CEO Letter” has the meaning set forth in the Recitals.
“Commission” means the United States Securities and Exchange Commission.
“Common Stock” means the common stock of the Company, no par value per share,
and any securities into which such common stock may hereinafter be reclassified.
“Company” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------



“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
“Effectiveness Period” has the meaning set forth in Section 2(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the ninetieth (90th) calendar day
following the date hereof, provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next day on which the Commission is
open for business.
“FINRA” has the meaning set forth in Section 3(j).
“Holder” or “Holders” has the meaning set forth in the Preamble.
“Indemnified Party” has the meaning set forth in Section 5(c).
“Indemnifying Party” has the meaning set forth in Section 5(c).
“Initial Registration Statement” has the meaning set forth in Section 2(a).
“Investor Rights Agreement” has the meaning set forth in the Recitals.
“Losses” has the meaning set forth in Section 5(a).
“New Registration Statement” has the meaning set forth in Section 2(a).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date hereof, shall
be the Mothers Market of the Tokyo Stock Exchange.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities



--------------------------------------------------------------------------------



covered by a Registration Statement, and all other amendments and supplements to
the Prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.
“Registrable Securities” means all of (i) the Shares, and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing, provided, that
with respect to a particular Holder, such Holder’s Shares shall cease to be
Registrable Securities upon their sale, other than to an Affiliate, pursuant to
a Registration Statement, Rule 144 under the Securities Act or an exemption from
the registration requirements of the Securities Act.
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
“Remainder Registration Statement” has the meaning set forth in Section 2(a).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shares” means the shares of Common Stock owned by the Holders as of the date of
this Agreement.
“Suspension Period” has the meaning set forth in Section 3(d)
“Trading Market” means the Mothers Market of the Tokyo Stock Exchange or other
stock exchange or over-the-counter market on which the Common Stock is listed or
quoted for trading on the date in question.



--------------------------------------------------------------------------------



2.    Registration.
(a)    On or prior to the Filing Deadline, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to register for resale the Registrable Securities as a secondary
offering).  The Holders shall provide the “Plan of Distribution” section to be
contained in any Registration Statement filed with the Commission under this
Section 2(a). Notwithstanding the registration obligations set forth in this
Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall use its commercially reasonable
efforts to advocate with the Commission for the registration of all of the
Registrable Securities in accordance with the SEC Guidance, including without
limitation, the Manual of Publicly Available Telephone Interpretations D.29 and
Compliance and Disclosure Interpretations. If any SEC Guidance sets forth a
limitation of the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary offering (and notwithstanding
that the Company used commercially reasonable efforts to advocate with the
Commission for the registration of all or a greater number of Registrable
Securities), the Holders (through action by such entities holding at least a
majority of the Registrable Securities held by all such entities) will determine
the number of Shares of each Holder that will be registered on a particular
Registration Statement.  In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).
(b)    The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable (including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act),
and shall use its commercially reasonable



--------------------------------------------------------------------------------



efforts to keep each Registration Statement continuously effective under the
Securities Act until the earlier of (i) the date on which all of the Registrable
Securities covered by such Registration Statement have been publicly sold by the
Holders or (ii) the three year anniversary of the Effective Date (the
“Effectiveness Period”).   If any Registration Statement expires (pursuant to
Rule 415 or otherwise) before the end of the Effectiveness Period, the Company
shall file a replacement Registration Statement covering any remaining unsold
Registrable Securities (and the Company’s obligations contained in the prior
sentence shall apply to such replacement Registration Statement). The Company
shall promptly notify the Holders via facsimile or electronic mail of the
effectiveness of a Registration Statement. The Company shall, on the first
Business Day after the Effective Date, use commercially reasonable efforts to
file a final Prospectus with the Commission, as required by Rule 424(b).
(c)    Each Holder that holds Shares covered by any Registration Statement will
furnish to the Company such information regarding itself as is required to be
included in the Registration Statement, the ownership of Shares by such Holder
and the proposed distribution by such Holder of such Shares as the Company may
from time to time reasonably request in writing. Each Holder agrees to promptly
notify the Company of any inaccuracy or change in information previously
furnished by such Holder to the Company or of the occurrence of any event as a
result of which any Prospectus relating to the Holder’s Shares or the proposed
distribution of such Shares contains or would contain an untrue statement of a
material fact regarding such Holder or such Holder’s intended method of
distribution of such Shares or omits to state any material fact regarding such
Holder or such Holder’s intended method of distribution of such Shares required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish information
so required so that such Prospectus shall not contain, with respect to such
Holder or the distribution of such Shares, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing.
(d)    In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available; provided, that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.
(e)    Upon the written request of Holder at any time and from time to time, the
Company will facilitate a “takedown” of the Holder’s Registrable Securities off
of an effective shelf registration statement, which may be an underwritten or
other offering as requested by Holder. If a takedown or other offering pursuant
to this Section 2 involves an underwritten offering, the Holders of a majority
of the Registrable Securities included in such underwritten offering shall have
the right to (i) determine the plan of distribution, (ii) select the investment
banker or bankers and managers to administer the offering, including the lead
managing underwriter and (iii) select counsel for the selling Holders.



--------------------------------------------------------------------------------



(f)    The Company shall make such filings and take such other actions in Japan
and any other non-U.S. jurisdictions in which a Holder has informed the Company
it may seek to offer and sell Shares, either pursuant to a Registration
Statement or otherwise, as requested by a selling Holder to comply with the laws
and regulations of such jurisdictions with respect to the offer and sale of
Shares.


3.    Registration Procedures
In connection with the Company’s registration and other obligations hereunder,
the Company shall:
(a)    Not less than four (4) Business Days prior to the filing of each
Registration Statement and any related Prospectus or any amendment or supplement
thereto (except for Annual Reports on Form 10-K, and Quarterly Reports on
Form 10-Q and Current Reports on Form 8-K and any similar or successor reports),
(i) furnish to the Holders copies of such Registration Statement, Prospectus or
amendment or supplement thereto, as proposed to be filed, which documents will
be subject to the review of such Holders (it being acknowledged and agreed that
if a Holder does not object to or comment on the aforementioned documents within
such four (4) Business Day period(which period commences on the Business Day in
which the Registration Statement or any amendment or supplement thereto is
provided to the Holder’s counsel), as the case may be, then the Holder shall be
deemed to have consented to and approved the use of such documents) and (ii) use
commercially reasonable efforts to cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of counsel to the Holders, to conduct a
reasonable investigation within the meaning of the Securities Act.  The Company
shall not file any Registration Statement or amendment or supplement thereto in
a form to which a Holder reasonably objects in good faith, provided that, the
Company is notified of such objection in writing within the four (4) Business
Day period described above, as applicable.
(b)    (i) Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) during the Effectiveness Period, comply with the provisions of
the Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement until such time as
all of such Registrable Securities shall have been



--------------------------------------------------------------------------------



disposed of (subject to the terms of this Agreement) in accordance with the
intended methods of disposition by the Holders thereof as set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented;
provided, however, that each Holder shall be responsible for the delivery of the
Prospectus to the Persons to whom such Holder sells any of the Shares (including
in accordance with Rule 172 under the Securities Act), and each Holder agrees to
dispose of Registrable Securities in compliance with the “Plan of Distribution”
described in the Registration Statement and otherwise in compliance with
applicable federal and state securities laws, as well as the laws of Japan and
other non-U.S. jurisdictions in which such Holder may offer or sell Shares. In
the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the Exchange Act, the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Exchange Act report which created the requirement for
the Company to amend or supplement such Registration Statement was filed.
(c)    Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable via facsimile or electronic mail (and, in the case of (i)(A) below,
not less than one (1) Business Day prior to such filing) and (if requested by
any such Person) confirm such notice in writing no later than one (1) Business
Day following the day: (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B)  whenever the Commission comments in writing on any Registration Statement
(in which case the Company shall provide to each of the Holders true and
complete copies of all comments that pertain to such Holders as a “Selling
Stockholder” or to the “Plan of Distribution” and all written responses thereto,
but not information that the Company believes would constitute material and
non-public information); and (C) with respect to each Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or



--------------------------------------------------------------------------------



necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading and (vi) of the occurrence or existence of any
pending corporate development with respect to the Company that the Company
believes may be material and that, in the determination of the Company, makes it
not in the best interest of the Company to allow continued availability of a
Registration Statement or Prospectus, provided that, any information in a notice
provided by the Company to any Holder as expressly provided by this
Section 3(c) shall be kept confidential by such Holder until such information
otherwise becomes public, unless disclosure by such Holder is required by law;
and provided, however, that no notice provided by the Company to a Holder
pursuant to this Section 3(c) shall contain any material non-public information
(it being understood that the existence of such a notice may constitute material
non-public information and such Holder shall keep such existence confidential
and not make any transactions in the Company’s shares of Common Stock until such
information otherwise becomes public or the Company notifies such Holder that
the Registration Statement or Prospectus has once-again become available for
resales). For the avoidance of doubt, with respect to a matter set forth in
clause (vi) of this Section 3(c), the Company shall not notify any Holder as to
the nature or terms (or any other material information with respect to) any
pending corporate development except upon the written request of such Holder.
(d)    Notwithstanding the foregoing in Section 3(c), the Company may suspend
the availability of the Registration Statement upon written notice to the
Holders (which notice shall be accompanied by an instruction to suspend the use
of the Prospectus), for one or more periods not to exceed 45 consecutive days in
any 90-day period, and not to exceed, in the aggregate, 90 days in any 365-day
period (each such period, a “Suspension Period”) if:
(i)    an event occurs and is continuing that, in the Company’s good faith
judgment, would require the Company to make changes in the Registration
Statement or the Prospectus in order that the Registration Statement or the
Prospectus does not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading;
(ii)    the Company reasonably determines that the disclosure of such event at
such time would have a material adverse effect on the business of the Company;
(iii)    the Company’s directors and executive officers are also prohibited from
trading in the Company’s securities during such Suspension Period; and
(iv)    the Company has suspended the availability of any other registration
statement covering resales by third parties.
(e)    Use commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.



--------------------------------------------------------------------------------



(f)    If requested by a Holder, furnish to such Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.
(g)    Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
(h)    If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted under law,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may
reasonably request.
(i)    Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.  If the
Company notifies the Holders in accordance with clauses (iii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus.  The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
reasonably practicable.  No suspension of the availability of a Registration
Statement and Prospectus hereunder shall be deemed to restrict the sale of any
Registrable Securities in any other manner that may be permitted by applicable
law (including, to the extent available, Rule 144).



--------------------------------------------------------------------------------



(j)    Require, upon written request, each selling Holder to furnish to the
Company a statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the common stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
(k)    Cooperate with any registered broker through which a Holder proposes to
resell its Registrable Securities in effecting a filing with FINRA pursuant to
FINRA Rule 5110 as reasonably requested by any such Holder and the Company shall
pay the filing fee required for the first such filing within four (4) Business
Days of the request therefor.
(l)    Make such filings and take such other actions in Japan and any other
non-U.S. jurisdictions in which a Holder has informed the Company it may seek to
offer and sell Shares, either pursuant to a Registration Statement or otherwise,
to assist such Holder in complying with the legal requirements of such
jurisdictions. Each selling Holder agrees to provide such information as is
necessary for such filings and other actions.
(m)    If reasonably requested by a Holder in connection with an underwritten
offering of at least a majority of the Registrable Securities, obtain a “cold
comfort” letter or letters from the Company’s independent public accountants in
customary form and covering matters of the type customarily covered by “cold
comfort” letters as the Holders of a majority of such Registrable Securities who
are subject to the underwritten offering shall reasonably request.
(n)    If reasonably requested by a Holder, make available for inspection during
the Company’s normal business hours by any Holder of such Registrable Securities
covered by a Registration Statement, by any underwriter participating in any
disposition to be effected pursuant to such Registration Statement and by any
attorney, accountant or other agent retained by any such Holder or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information as shall be
reasonably necessary to enable such Holder, underwriter, attorney, accountant or
agent to exercise their respective due diligence responsibilities in connection
with such Registration Statement.
(o)    If reasonably requested by a Holder in connection with an underwritten
offering of at least a majority of the Registrable Securities, use its
reasonable best efforts to make available the executive officers of the Company
to participate with the Holders of Registrable Securities and any underwriters
in any “road shows” that may be reasonably requested by the Holders of at least
a majority of the Registrable Securities in connection with an underwritten
distribution of Registrable Securities.
(p)    If reasonably requested by a Holder in connection with an underwritten
offering of at least a majority of the Registrable Securities, obtain for
delivery to the Holders of Registrable Securities subject to such underwritten
offering and to the underwriter or agent an opinion or opinions from counsel for
the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel.



--------------------------------------------------------------------------------



4.    Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders), or Japan or other non-U.S.
jurisdictions where the Holders have informed the Company they may offer and
sell shares and (C) if not previously paid by the Company pursuant to
Section 3(k) above, with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with FINRA pursuant to FINRA Rule 5110, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) fees and expenses up to $30,000 USD of one counsel
acting on behalf of the Holders, and (vi)  fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement.  In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder.
5.    Indemnification.
(a)    Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of Prospectus or in any
amendment or supplement thereto or in any preliminary Prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the



--------------------------------------------------------------------------------



statements therein (in the case of any Prospectus or form of Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act, any state securities law or any law of Japan or
other non-U.S. jurisdiction where the shares may be offered and sold, or any
rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based upon information regarding such Holder furnished in writing
to the Company by such Holder expressly for use therein, or (ii) such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved  by such
Holder expressly for use in the Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (iii) the Losses
were a result of Holder's failure to deliver a copy of the Registration
Statement, Prospectus, preliminary Prospectus, form of Prospectus or any
amendments or supplements thereto (if the same was required by applicable law to
be so delivered) after the Company had furnished such Holder with a sufficient
number of copies of the same prior to any written confirmation of the sale of
Registrable Securities. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Company is
aware.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnified Party (as defined in
Section 5(c)) and shall survive the transfer of the Registrable Securities by
the Holders.
(b)    Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents,
stockholders, Affiliates and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, partners, members, managers,
stockholders, agents or employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses, as incurred,
arising out of or are based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of Prospectus, or in any amendment or supplement thereto or in any
preliminary Prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of Prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements or omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use therein or (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto.  In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. Promptly after receipt by any
Person entitled to indemnity hereunder (an “Indemnified Party”) of written
notice of the



--------------------------------------------------------------------------------



commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Section 5, such Indemnified Party
will, if a claim in respect thereof is to be made against a party to provide
indemnification hereunder (the “Indemnifying Party”), give written notice to
such Indemnifying Party of the commencement of such action; provided that the
failure of the Indemnified Party to give notice as provided herein will not
relieve the Indemnifying Party of its obligations under Section 5(a) or 5(b),
except to the extent that the Indemnifying Party is actually prejudiced by such
failure to give notice. In case any such action is brought against an
Indemnified Party, unless in such Indemnified Party’s reasonable judgment a
conflict of interest between such Indemnified Party and Indemnifying Party may
exist in respect of such claim, the Indemnifying Party will be entitled to
participate in and to assume the defense thereof, jointly with any other
Indemnifying Party similarly notified to the extent that it may wish, with
counsel selected by the Indemnifying Party and reasonably acceptable to the
Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. If, in such
Indemnified Party’s reasonable judgment, having common counsel would result in a
conflict of interest between the interests of such Indemnified Party and
Indemnifying Party, then such Indemnified Party may employ separate counsel
reasonably acceptable to the Indemnifying Party to represent or defend such
Indemnified Party in such action, it being understood, however, that the
Indemnifying Party will not be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such Indemnified
Parties (and not more than one separate firm of local counsel at any time for
all such Indemnified Parties) in such action. No Indemnifying Party will consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation.
(d)    Contribution.  If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.



--------------------------------------------------------------------------------



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
6.    Miscellaneous.
(a)    Remedies.  In the event of a breach by the Company or by a Holder of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
(b)    No Piggyback on Registrations.  Neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement.
(c)    Facilitation of Trading and Voting of Shares. The Company, upon the
request of any Holder, shall provide reasonable assistance to such Holder in
connection with procedural matters relating to the transfer or voting of Shares,
including coordination with the Depository Trust Company, the Japan Securities
Depository Center, Incorporated, the Company’s registrar and transfer agent and
similar parties to ensure that (i) the Shares are traded on the Mothers Market
of the Tokyo Stock Exchange and (ii) the votes represented by Shares may be
represented at any annual or special meeting of stockholders of the Company. The
Company shall be responsible for any expenses it incurs as a result of this
Section 6(c).
(d)    Effect of Merger or Consolidation. In the event the Company engages in a
merger or consolidation in which the shares of Common Stock are converted into
securities of another company, appropriate arrangements will be made so that the
registration rights provided under this Agreement continue to be provided to
Holders by the issuer of such securities. To the extent such new issuer, or any
other company acquired by the Company in a merger or consolidation, was bound by
registration rights that would conflict with the provisions of this Agreement,
the Company will use its reasonable best efforts to modify any such “inherited”



--------------------------------------------------------------------------------



registration rights so as not to interfere in any material respects with the
rights provided under this Agreement, unless otherwise agreed to by Holders then
holding a majority of Registrable Securities.
(e)    Compliance.  Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.
(f)    Discontinued Disposition.  Each Holder agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 3(c)(iii)-(vi) or of the commencement of a Suspension Period outlined in
Section 3(d), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed.    The Company
will use its commercially reasonable efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable.  The Company may
provide stop transfer orders to enforce the provisions of this Section 6(f).
(g)    No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.
(h)    Entire Agreement; Termination of Previous Registration Rights.
This Agreement and any related exhibits and schedules thereto, constitutes the
sole and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, including but not limited to the Investor Rights
Agreement, the CEO Letter Agreement and any agreement previously entered into
between the Company and any of the Holders relating to the granting of
registration rights to the Registrable Securities, both written and oral, with
respect to such subject matter. The Holders explicitly acknowledge that all
registration rights previously granted to the Holders under the Investor Rights
Agreement, the CEO Letter Agreement and any agreement previously entered into
between the Company and any of the Holders relating to the granting of
registration rights to the Registrable Securities are terminated as of the date
hereof.
(i)    Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and the
Holders holding no less than a majority of the then outstanding Registrable
Securities, in which case such amendment, modification supplement or waiver
shall be binding on all Holders, and provided that any party may give a waiver
as to itself.  Notwithstanding the foregoing,  a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of Holders and that does not directly or indirectly affect the rights
of other Holders may be given by



--------------------------------------------------------------------------------



Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.
(j)    Notices.  Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party hereto shall be in writing and
shall be deemed given (a) when delivered personally, (b) five (5) Business Days
after being sent by certified or registered mail, postage prepaid, return
receipt requested, (c) one (1) Business Day after being sent by Federal Express
or other nationally recognized overnight courier, or (d) if transmitted by
facsimile or electronic mail, if confirmed within 24 hours thereafter by a
signed original sent in the manner provided in clause (a), (b) or (c) to parties
at the following addresses (or at such other address for a party as shall be
specified by prior written notice from such party):
If to the Company:
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, Washington 98101
Attention:    Joseph Whitford
Telephone:    (206) 757-8167
If to the Holders:
SBI HOLDINGS, INC.
Izumi Garden Tower 19F,
1-6-1 Roppongi Minato-ku,
Tokyo, JAPAN 106-6019
Attention:    Masashi Okuyama
Telephone:    +81 (3) 6229-0100






(k)    Successors and Assigns.  Neither the Company nor any Holder shall assign
all or any part of this Agreement without the prior written consent of the
Company and the Holders then holding a majority of Registrable
Securities; provided, however, that any Holder may assign its rights and
obligations under this Agreement in whole or in part to any of its Affiliates
without the prior written consent of the Company. Except as otherwise provided
herein, this Agreement will inure to the benefit of and be binding on the
parties hereto and their respective successors and permitted assigns.
(l)    Execution and Counterparts.  This Agreement may be executed in two or
more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart.  In the event that any signature



--------------------------------------------------------------------------------



is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature were the original
thereof.


(m)    Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Washington (without giving
effect to principles of conflicts of laws). Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States or the
courts of the State of Washington in each case located in the city of Seattle
Washington, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding. Service of process, summons,
notice or other document by mail to such party's address set forth herein shall
be effective service of process for any suit, action or other proceeding brought
in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or any proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.
(n)    Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
(o)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
(p)    Headings.  The headings in this Agreement are for convenience only and
shall not limit or otherwise affect the meaning hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
COMPANY:


ACUCELA INC.
 
 
 
 
 
By:
/s/ John Gebhart
 
Name:
John Gebhart
 
Title:
Chief Financial Officer








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


HOLDERS:
SBI HOLDINGS, INC.
 


By:
/s/ Yoshitaka Kitao
Name:
Yoshitaka Kitao
Title:
Representative Director, President & CEO
 
 
SBI CAPITAL MANGEMENT CO., LTD.,


SBI INVESTMENT CO., LTD.,


SBI INCUBATION CO., LTD.,


TRANS-SCIENCE NO. 2A INVESTMENT LIMITED PARTNERSHIP,


SBI TRANSSCIENCE CO., LTD.,


BIOVISION LIFE SCIENCE FUND NO.1,


SBI BIO LIFE SCIENCE INVESTMENT LPS,


SBI BB MOBILE INVESTMENT LPS,


AND


SBI PHOENIX NO. 1 INVESTMENT LPS.


 
 
By:
/s/ Katsuya Kawashima
Name:
Katsuya Kawashima
Title:
Authorized Signatory
 






